As filed with the Securities and Exchange Commission on May 29, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon The Merger Fund VL 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-343-8959 Date of fiscal year end: December 31, 2015 Date of reporting period:March 31, 2015 Item 1. Schedule of Investments. The Merger Fund VL SCHEDULE OF INVESTMENTS March 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 67.28% ADVERTISING - 0.05% Lamar Advertising Company Class A (f) $ AEROSPACE & DEFENSE - 2.86% B/E Aerospace, Inc. (f) Exelis, Inc. KLX, Inc. (a) AUTO PARTS & EQUIPMENT - 1.79% TRW Automotive Holdings Corporation (a) AUTOMOBILE MANUFACTURERS - 0.89% General Motors Company (f) BIOTECHNOLOGY - 1.21% Pharmacyclics, Inc. (a) BROADCASTING - 0.31% CBS Corporation Class B (f) iHeartMedia, Inc. (a) CABLE & SATELLITE TV - 9.47% DIRECTV (a) DISH Network Corporation Class A (a)(f) Liberty Global plc Series C (a)(b) Sirius XM Holdings, Inc. (a) Time Warner Cable, Inc. CASINOS & GAMING - 1.11% International Game Technology plc (a)(f) MGM Resorts International (a)(f) COMMUNICATIONS EQUIPMENT - 0.14% Riverbed Technology, Inc. (a) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS - 1.58% The Manitowoc Company, Inc. (f) DATA PROCESSING & OUTSOURCED SERVICES - 0.86% Computer Sciences Corporation (f) DIVERSIFIED BANKS - 0.18% Square 1 Financial, Inc., Class A (a)(g) DIVERSIFIED CHEMICALS - 5.90% The Dow Chemical Company (f) E.I. Du Pont de Nemours & Company (f) Huntsman Corporation (f) DIVERSIFIED METALS & MINING - 0.34% RTI International Metals, Inc. (a) ELECTRICAL COMPONENTS & EQUIPMENT - 1.14% Polypore International, Inc. (a) GENERAL MERCHANDISE STORES - 2.02% Family Dollar Stores, Inc. HEALTH CARE TECHNOLOGY - 1.08% Catamaran Corporation (a)(b)(f) HOUSEHOLD PRODUCTS - 0.20% The Procter & Gamble Company (f) INDUSTRIAL CONGLOMERATES - 0.19% Hutchison Whampoa Ltd. (b)(h) INDUSTRIAL MACHINERY - 0.13% The Timken Company (f) INTEGRATED OIL & GAS - 0.67% Occidental Petroleum Corporation (f) INTERNET RETAIL - 0.06% Orbitz Worldwide, Inc. (a)(f) INTERNET SOFTWARE & SERVICES - 3.28% eBay, Inc. (a)(f) Equinix, Inc. (f) Yahoo!, Inc. (a)(f) LEISURE FACILITIES - 1.27% LIFE TIME FITNESS, Inc. (a)(f) MOVIES & ENTERTAINMENT - 0.02% SFX Entertainment, Inc. (a)(g) MULTI-LINE INSURANCE - 2.49% American International Group, Inc. (f) OIL & GAS DRILLING - 0.15% Noble Corporation plc (b)(f) OIL & GAS EQUIPMENT & SERVICES - 1.89% Baker Hughes, Inc. (f) Dresser-Rand Group, Inc. (a) OIL & GAS EXPLORATION & PRODUCTION - 2.91% Anadarko Petroleum Corporation (f) Talisman Energy, Inc. (b) PACKAGED FOODS & MEATS - 0.85% Kraft Foods Group, Inc. (f) PAPER PACKAGING - 0.71% MeadWestvaco Corporation Packaging Corporation of America (f) PAPER PRODUCTS - 2.04% International Paper Company (f) PHARMACEUTICALS - 4.59% Hospira, Inc. (a) Pfizer, Inc. (f) Salix Pharmaceuticals Ltd. (a)(f) Zoetis, Inc. (f) REITS - 2.89% Equity Commonwealth (a) NorthStar Realty Finance Corporation (f) Starwood Property Trust, Inc. (e) Starwood Waypoint Residential Trust RESTAURANTS - 0.45% McDonald's Corporation (f) SEMICONDUCTOR EQUIPMENT - 1.90% Tokyo Electron Ltd. - ADR SPECIALTY CHEMICALS - 3.40% Sigma-Aldrich Corporation W.R. Grace & Company (a)(f) SPECIALTY STORES - 0.31% Staples, Inc. (f) THRIFTS & MORTGAGE FINANCE - 2.32% Beneficial Mutual Bancorp, Inc. (a) Hudson City Bancorp, Inc. TOBACCO - 0.02% Lorillard, Inc. (f) TRADING COMPANIES & DISTRIBUTORS - 0.01% 59 Veritiv Corporation (a) TRUCKING - 1.82% Hertz Global Holdings, Inc. (a)(f) WIRELESS TELECOMMUNICATION SERVICES - 1.78% T-Mobile U.S., Inc. (a)(f) Vodafone Group plc - ADR (f) TOTAL COMMON STOCKS (Cost $21,669,229) CONTINGENT VALUE RIGHTS - 0.01% Casa Ley, S.A. de C.V. (a)(d)(l) Leap Wireless International, Inc. (a)(d)(l) Property Development Centers LLC (a)(d)(l) TOTAL CONTINGENT VALUE RIGHTS (Cost $0) Principal Amount CORPORATE BONDS - 4.23% Dresser-Rand Group, Inc. $ 6.500%, 5/1/2021 Energy Future Intermediate Holding Company LLC 11.750%, 3/1/2022 (Acquired 10/7/14, cost $55,238) (i)(j) Freescale Semiconductor, Inc. 10.750%, 8/1/2020 KCG Holdings, Inc. 8.250%, 6/15/2018 (Acquired 12/2/14, cost $247,996) (i) The Manitowoc Company, Inc. 5.875%, 10/15/2022 Pacnet Ltd. 9.000%, 12/12/2018 (b) Pinnacle Entertainment, Inc. 7.500%, 4/15/2021 TOTAL CORPORATE BONDS (Cost $1,380,494) MUNICIPAL BONDS - 0.52% Louisiana Public Facilities 9.750%, 8/1/2015 TOTAL MUNICIPAL BONDS (Cost $170,000) Contracts (100 shares per contract) PURCHASED PUT OPTIONS - 0.40% American International Group, Inc. 2 Expiration: May 2015, Exercise Price: $47.00 25 5 Expiration: May 2015, Exercise Price: $50.00 Expiration: May 2015, Exercise Price: $52.50 Anadarko Petroleum Corporation 47 Expiration: May 2015, Exercise Price: $70.00 B/E Aerospace, Inc. 61 Expiration: April 2015, Exercise Price: $70.00 Baker Hughes, Inc. 2 Expiration: April 2015, Exercise Price: $45.00 19 Bayer AG 6 Expiration: April 2015, Exercise Price: EUR 115.00 (k) 71 BP plc - ADR 31 Expiration: April 2015, Exercise Price: $32.00 62 CBS Corporation Class B 42 Expiration: June 2015, Exercise Price: $50.00 21 Expiration: June 2015, Exercise Price: $52.50 Computer Sciences Corporation 8 Expiration: June 2015, Exercise Price: $50.00 25 Expiration: June 2015, Exercise Price: $60.00 DISH Network Corporation Class A 68 Expiration: June 2015, Exercise Price: $60.00 5 Expiration: June 2015, Exercise Price: $62.50 The Dow Chemical Company 50 Expiration: June 2015, Exercise Price: $40.00 35 Expiration: June 2015, Exercise Price: $41.00 22 Expiration: June 2015, Exercise Price: $42.00 E.I. Du Pont de Nemours & Company 8 Expiration: April 2015, Exercise Price: $67.50 37 Expiration: April 2015, Exercise Price: $70.00 6 Expiration: July 2015, Exercise Price: $62.50 eBay, Inc. 21 Expiration: April 2015, Exercise Price: $48.00 63 8 Expiration: April 2015, Exercise Price: $50.00 48 18 Expiration: May 2015, Exercise Price: $47.50 24 Expiration: May 2015, Exercise Price: $52.50 Equinix, Inc. 2 Expiration: June 2015, Exercise Price: $190.00 General Motors Company 14 Expiration: June 2015, Exercise Price: $31.00 72 Expiration: June 2015, Exercise Price: $32.00 20 Expiration: June 2015, Exercise Price: $33.00 Hertz Global Holdings, Inc. 57 Expiration: June 2015, Exercise Price: $16.00 24 Expiration: June 2015, Exercise Price: $17.00 14 Expiration: June 2015, Exercise Price: $18.00 Expiration: June 2015, Exercise Price: $19.00 Huntsman Corporation 22 Expiration: May 2015, Exercise Price: $18.00 Expiration: May 2015, Exercise Price: $19.00 97 Expiration: May 2015, Exercise Price: $20.00 International Paper Company 97 Expiration: April 2015, Exercise Price: $48.00 LIFE TIME FITNESS, Inc. 12 Expiration: May 2015, Exercise Price: $50.00 60 The Manitowoc Company, Inc. 61 Expiration: June 2015, Exercise Price: $16.00 91 Expiration: June 2015, Exercise Price: $17.00 30 Expiration: June 2015, Exercise Price: $18.00 McDonald's Corporation 11 Expiration: May 2015, Exercise Price: $80.00 44 1 Expiration: June 2015, Exercise Price: $87.50 69 MGM Resorts International 48 Expiration: June 2015, Exercise Price: $18.00 Noble Corporation plc 35 Expiration: June 2015, Exercise Price: $11.00 NorthStar Realty Finance Corporation 29 Expiration: June 2015, Exercise Price: $15.00 58 Expiration: June 2015, Exercise Price: $16.00 45 Expiration: June 2015, Exercise Price: $17.00 Occidental Petroleum Corporation 7 Expiration: May 2015, Exercise Price: $65.00 13 Expiration: May 2015, Exercise Price: $72.50 Packaging Corporation of America 3 Expiration: July 2015, Exercise Price: $65.00 Pfizer, Inc. 33 Expiration: June 2015, Exercise Price: $28.00 14 Expiration: June 2015, Exercise Price: $31.00 The Procter & Gamble Company 7 Expiration: May 2015, Exercise Price: $77.50 SPDR S&P rust 14 Expiration: April 2015, Exercise Price: $198.00 37 Expiration: April 2015, Exercise Price: $211.00 25 Expiration: May 2015, Exercise Price: $205.00 41 Expiration: June 2015, Exercise Price: $180.00 41 Expiration: June 2015, Exercise Price: $200.00 Staples, Inc. 57 Expiration: June 2015, Exercise Price: $12.00 The Timken Company 10 Expiration: June 2015, Exercise Price: $35.00 T-Mobile U.S., Inc. 92 Expiration: May 2015, Exercise Price: $25.00 43 Expiration: May 2015, Exercise Price: $27.00 Vivendi SA 33 Expiration: June 2015, Exercise Price: EUR 18.00 (k) Vodafone Group plc - ADR 18 Expiration: April 2015, Exercise Price: $28.00 99 W.R. Grace & Company 16 Expiration: April 2015, Exercise Price: $85.00 21 Expiration: June 2015, Exercise Price: $85.00 Yahoo!, Inc. 10 Expiration: April 2015, Exercise Price: $36.00 20 10 Expiration: April 2015, Exercise Price: $37.00 20 11 Expiration: April 2015, Exercise Price: $38.00 28 21 Expiration: April 2015, Exercise Price: $42.00 23 Expiration: July 2015, Exercise Price: $37.00 17 Expiration: July 2015, Exercise Price: $40.00 8 Expiration: July 2015, Exercise Price: $42.00 Zoetis, Inc. 12 Expiration: April 2015, Exercise Price: $39.00 4 Expiration: April 2015, Exercise Price: $41.00 50 2 Expiration: July 2015, Exercise Price: $40.00 13 Expiration: July 2015, Exercise Price: $41.00 TOTAL PURCHASED PUT OPTIONS (Cost $228,851) Principal Amount ESCROW NOTES - 0.05% $ AMR Corporation (a)(d)(l) TOTAL ESCROW NOTES (Cost $4,196) Shares SHORT-TERM INVESTMENTS - 28.13% BlackRock Liquidity Funds TempFund Portfolio, Institutional Share Class,0.07% (c)(e) Fidelity Institutional Government Portfolio, Institutional Share Class, 0.01% (c)(f) Fidelity Institutional Money Market Portfolio, Institutional Share Class, 0.10% (c)(e) Goldman Sachs Financial Square Funds - Money Market Fund, Institutional Share Class, 0.09% (c) The Liquid Asset Portfolio, Institutional Share Class, 0.08% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $9,198,093) TOTAL INVESTMENTS (Cost $32,650,863) - 100.62% $ ADR - American Depository Receipt ETF - Exchange-Traded Fund EUR - Euro plc - Public Limited Company REITS - Real Estate Investment Trusts (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of March 31, 2015. (d) Security fair valued by the Adviser in good faith in accordance with the policies adopted by the Board of Trustees. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of March 31, 2015, these securities represented 0.93% of total net assets. (j) Default or other conditions exist and the security is not presently accruing income. (k) Level 2 Security. Please see footnote (n) on the schedule of investments for more information. (l) Level 3 Security. Please see footnote (n) on the schedule of investments for more information. (m) The cost basis of investments for federal income tax purposes at March 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (n) Investment Valuation - The following is a summary of the Fund's pricing procedures. It is intended to be a general discussion and may not necessarily reflect all pricing procedures followed by the Fund. Securities listed on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Investments in registered open-end investment companies other than exchange-traded funds are valued at their reported net asset value (“NAV”). Equity securities that are traded on a national securities exchange are valued at the last sale price at the close of that exchange. The securities valued using quoted prices in active markets are classified as Level 1 investments. Equity securities not listed on an exchange, but for which market transaction prices are reported, are valued at the last sale price as of the close of the New York Stock Exchange. If such a security does not trade on a particular day, then the mean between the closing bid and asked prices will be used. These securities are classified as Level 2 investments. In pricing corporate bonds and other debt securities that are not obligations of the U.S. Government or its agencies, the mean of the bid and asked prices provided by a third party is used. These are classified as Level 2 investments. As a secondary source, an individual broker bid may be used to value debt securities if the Adviser reasonably believes such bid is an actionable bid in that the broker would be willing to transact at that price. These securities are generally classified as Level 2 or Level 3 investments. Exchange-traded options are valued at the higher of the intrinsic value of the option (i.e., what a Fund would pay or can receive upon the option being exercised) or the last reported composite sale price. If no sales are reported or if the last sale is outside the bid and asked parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices is used. Non-exchange-traded options will be valued at the higher of the intrinsic value of the option or at the price supplied by the counterparty. Options for which there is an active market are classified as Level 1 investments, but options not listed on an exchange are classified as Level 2 investments. Investments in United States government securities (other than short-term securities) are valued at the mean between the 4:00 PM bid and asked prices supplied by a third party vendor. Short-term fixed-income securities having a maturity of less than 60 days are valued at market quotations or based on valuations supplied by a third party pricing service.If a reliable price from a third party pricing service is unavailable, amortized cost may be used if it is determined that the instrument’s amortized cost value represents approximately the fair value of the security. Securities for which there are no market quotations readily available or for which such quotations are unreliable are valued at fair value as determined in accordance with procedures adopted by the Trustees and under the supervision of the Board of Trustees. The factors for fair valuation the Valuation Group may consider include, among other things: fundamental analytical data; the nature and duration of restrictions on disposition; an evaluation of forces that influence the market in which the securities are purchased and sold; and public trading in similar securities of the issuer or comparable issuers. When fair-value pricing is employed, the prices of securities used by each Fund to calculate its NAV may differ from quoted or published prices for the same securities. These securities are generally classified as Level 2 or 3 depending on the inputs as described below. At March 31, 2015, securities fair valued in good faith based on the absolute value of long and short investments represented 0.41% of net assets. The Fund has performed analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of March 31, 2015. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of March 31, 2015. Investments at Fair Value Level 1 Level 2 Level 3 Total Assets Common Stocks* $ $
